DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1, 2, and 4-6 are allowed.

The following is an examiner’s statement of reasons for allowance:

No reference nor combination of references was found which teaches an automatic transmission with a variator having two pulleys and a belt, including a first motor configured to give a shifting force, a second motor configured to cause generation of a clamping force, and a power transmission mechanism including a cycloid decelerator configured to be capable of transmitting an output torque of the second motor to the first pulley and the second pulley, as required by claim 1.
No reference nor combination of references was found which teaches an automatic transmission with a variator having two pulleys and a belt, including a first motor configured to 
No reference nor combination of references was found which teaches a control method for ensuring a belt clamping force while a speed ratio is being held in an automatic transmission including a first motor for shifting and a second motor for belt clamping, including the steps of interposing a power transmission mechanism between the second motor and a variator, stopping supply of power to the second motor during belt clamping for holding the speed ratio of the variator, wherein the transmission mechanism is configured to be capable of transmitting an output torque from the second motor to the first pulley and the second pulley via a high reduction ratio gear, and the method further includes making a counter torque from the variator that acts on an input shaft of the high reduction gear smaller than a friction torque in the second motor, as required by claim 4.

Van De Meerakker et al., WO 2004/057215, discloses an automatic belt CVT including a first motor RC for adjusting the speed ratio of the variator, a second motor TC for generating a clamping force, and a power transmission mechanism between the second motor and the variator.  Both motors are disclosed as being locked during holding of the variator speed ratio and clamping force.  The power transmission mechanism does not include a reduction 
Matsuto et al., WO 2018/052139, discloses an automatic belt CVT including at each pulley a hollow shifting motor and a cycloid decelerator between the motor and the pulley.  The pulley, hollow motor, and decelerator are integrated together, with the hollow motor and the decelerator mounted on the associated pulley shaft to form an actuator “which is compact and has an excellent vehicle mountability”.  The disclosed decelerator is not configured to be capable of transmitting an output torque of one motor to both pulleys.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



WO 2017/138396 (Hagihara et al.) August 2017 - belt CVT with a shifting motor and clamping motor arrangement using a planetary gear set with a sun gear, planet gears, a ring gear, and a carrier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659